Citation Nr: 0702000	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
and degenerative changes of the lumbar spine.

2.  Entitlement to service connection for cervical strain and 
degenerative changes of the cervical spine.

3.  Entitlement to service connection for paresthesias of the 
left lower extremity.

4.  Entitlement to service connection for paresthesias of the 
right lower extremity.

5.  Entitlement to service connection for residuals of 
cerebral concussion.

 
REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The August 2002 rating 
decision denied service connection for cerebral concussion; 
the veteran entered a Notice of Disagreement with this 
decision in November 2002; the RO issued a Statement of the 
Case on this issue in April 2004; and the veteran entered a 
timely substantive appeal that was received in May 2004.  The 
March 2004 rating decision denied claims for service 
connection for back pain, paresthesias of both legs, and 
residuals of cerebral concussion.  The veteran entered a 
Notice of Disagreement with these issues in May 2004; the RO 
issued a Statement of the Case on these issues in December 
2004; and the veteran entered what was construed as a timely 
substantive appeal in February 2005.   

The veteran appeared and testified at a September 2006 
personal hearing (travel Board hearing) before the 
undersigned Acting Veterans Law Judge.

In November 2002, the veteran entered a claim for service 
connection for "residuals of right knee injury," and also 
referred to right knee surgery.  By this statement, the 
veteran effectively raised a claim for service connection for 
degenerative arthritis of the right knee.  Service connection 
has previously been granted only for a scar of the right 
knee, which may have led to some confusion as to whether in 
November 2002 the veteran was claiming service connection or 
an increased rating for the right knee; however, the 
veteran's new claim for service connection for the underlying 
right knee disability (diagnosed as degenerative joint 
disease, and for which the veteran underwent debridement 
surgery for meniscal tear) is a new claim for service 
connection for underlying (non-scar) residuals of right knee 
disability.  This claim for service connection for residuals 
of a right knee injury has not yet been adequately 
adjudicated by the RO.  Although the RO partially discussed 
the underlying right knee disability in the "reasons and 
bases" section of the March 2004 rating decision, the 
"issue" addressed in that rating decision was an increased 
rating for the right knee scar, and not service connection.  
The issue of service connection for a right knee disability 
was not developed, including the required notice and 
assistance on this service connection issue. 

The Board refers to the RO for notice, development, and 
adjudication the issue of service connection for (non-scar) 
residuals of right knee disability (diagnosed as degenerative 
joint disease, with meniscal tear, and debridement surgery).  
In adjudicating this issue, the RO must specifically consider 
a July 2003 VA spine examination report, in which the VA 
examiner effectively rendered a favorable medical opinion 
that the veteran's diagnosed degenerative joint disease of 
the right knee was related to service, and the RO must 
consider the absence of any competent medical evidence of 
record weighing against the veteran's claim.  See Allday v. 
Brown, 7 Vet. App. 517 (1995) (VA must support its medical 
conclusions on basis of independent medical evidence in 
record or through adequate quotation from recognized 
treatises; it may not rely on its own unsubstantiated medical 
judgment to reject expert medical evidence in record, but may 
reject veteran's medical evidence only on the basis of other 
such independent medical evidence); Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (VA must support its findings about 
medical questions with independent medical evidence and may 
not refute expert medical conclusions based on its own 
unsubstantiated opinion).  
 
In light of the Board's decision granting service connection 
for multiple disabilities that include degenerative changes 
of the spine, the evidence of record is sufficient to raise 
an informal claim for a total rating based on individual 
unemployability due to service-connected disabilities (TDIU 
or IU).  For example, a November 2001 VA outpatient treatment 
entry reflects the veteran's report of inability to work due 
to symptoms he relates to the injuries from the in-service 
tractor trailer accident.  Records from the US Social 
Security Administration show that the veteran has been 
considered disabled since September 2003 due to a primary 
diagnosis of disorders of the back, and secondary diagnosis 
of arthritis.  The veteran submitted various lay statements 
in May 2004 to the effect that his low back, knees, and legs 
resulted in frequent and prolonged absences from work.  The 
issue of entitlement to TDIU is referred to the RO for 
notice, development (including sending a formal claim for 
TIDU), and adjudication. 


FINDINGS OF FACT

1.  The veteran has lumbosacral strain and degenerative 
disease of the lumbar spine related to a tractor trailer 
accident in service.

2.  The veteran has cervical strain and degenerative disease 
of the cervical spine related to a tractor trailer accident 
in service.

3.  The veteran has paresthesias of the left lower extremity 
that are caused by his service-connected lumbosacral strain 
and degenerative disease of the lumbar spine.

4.  The veteran has paresthesias of the right lower extremity 
that are caused by his service-connected lumbosacral strain 
and degenerative disease of the lumbar spine.

5.  The veteran has residuals of cerebral concussion of 
occipital neuralgia and tension headaches that are related to 
a tractor trailer accident in service.




CONCLUSIONS OF LAW

1.  Lumbosacral strain and degenerative changes of the lumbar 
spine were incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West  2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Cervical strain and degenerative changes of the cervical 
spine were incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West  2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  Paresthesias of the left lower extremity are secondary to 
service-connected lumbosacral strain and degenerative changes 
of the lumbar spine.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West  2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2006).

4.  Paresthesias of the right lower extremity are secondary 
to service-connected lumbosacral strain and degenerative 
changes of the lumbar spine.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West  2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2006).

5.  Residuals of cerebral concussion of occipital neuralgia 
and tension headaches were incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West  2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
August 2001, July 2003, September 2005, and September 2006 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as the letters informed the veteran of 
what evidence was needed to establish the benefits sought 
(service connection), of what VA would do or had done, and 
what evidence he should provide, and informed the veteran 
that it was his responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency necessary to support her claim.  
The veteran was also advised what evidence would aid in 
substantiating his claims at the September 2006 personal 
hearing before the undersigned Acting Veterans Law Judge.

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with these issues because of 
the favorable nature of the Board's decision.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably  presumed if they are manifest 
to a compensable degree within  one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  This regulation was changed, effective from October 
10, 2006; however, because the regulatory changes are less 
favorable to the veteran, the Board will apply the version of 
38 C.F.R. § 3.310 that was in effect at the time the veteran 
filed his claim for service connection, and that was in 
effect prior to the October 10, 2006 changes. 

The veteran contends that his currently diagnosed 
disabilities of the low back and neck and residuals of a 
concussion to the head were caused by a tractor trailer 
accident during active service; that he has paresthesias of 
both lower extremities secondary to the low back disability; 
and that he has headaches and dizziness residual to a 
cerebral concussion in service caused by the tractor trailer 
accident.  

The evidence of record, including the veteran's service 
medical records and credible personal hearing testimony, 
establish that during service the veteran was involved in a 
motor vehicle accident when his tractor trailer turned over.  
The evidence reflects that the veteran was thrown through the 
windshield; was rendered unconscious; was medevaced to a 
hospital; and sustained a low back injury.  Lay statements of 
record support the veteran's reports of symptoms of chronic 
low back pain and neck pain, and continuous post-service 
symptoms of chronic headaches.  

Service connection has already been established for multiple 
laceration wounds to the chest, scalp, and right knee that 
resulted from this in-service tractor trailer accident.  

Lumbosacral Strain and Degenerative Changes of the Lumbar 
Spine

Post-service VA treatment records in 2001 and 2002 and a 
March 2002 VA joints examination report show the veteran's 
reports of progressively worsening lumbar spine symptoms that 
include pain; clinical findings of multilevel lower lumbar 
facet arthropathy, anterior spondylolisthesis and borderline 
central spinal stenosis at L4-L5, characterized as 
degenerative changes of the lumbar spine; and a relevant 
diagnosis of degenerative changes of the lumbar spine.

A July 2003 VA spine examination report reflects a history of 
in-service back injury while driving a tractor trailer; 
complaints that included intermittent radiating low back 
pain; a diagnosis of low back strain; and the VA examiner's 
opinion that the diagnosed low back strain was related to in-
service injury.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and  
current complaints.  In this veteran's case, in light of the 
July 2003 competent medical evidence (VA spine examination 
report) relating the diagnosed degenerative changes of the 
spine to service, and in the absence of any competent medical 
evidence weighing against the veteran's claim, the Board 
finds that the weight of the evidence demonstrates that the 
veteran's current lumbosacral strain and degenerative changes 
of the lumbar spine were incurred in active service.  

Cervical Strain and Degenerative Changes of the Cervical 
Spine

Post-service VA treatment records in 2001 and 2002 and a 
March 2002 VA joints examination report show the veteran's 
reports of progressively worsening cervical spine symptoms 
that include pain; clinical findings of degenerative changes 
throughout the cervical spine from C2 to C6 with narrowing of 
multiple intervertebral discs; and a relevant diagnosis of 
degenerative changes of the cervical spine.

A July 2003 VA neurological examination report reflects a 
history of in-service back and head injury while driving a 
tractor trailer; clinical findings that included pain, 
tenderness, and limitation of motion of the cervical spine; 
and a diagnosis of chronic cervical strain.  

The evidence shows that the in-service injury at the time of 
the tractor trailer accident included injury to proximate 
areas of the body that included the head and back; credible 
report of history and testimony by the veteran that included 
neck injury in service; the veteran's credible reports upon 
VA examination of a history of progressively worsening 
cervical spine symptoms; and competent medical evidence of 
current disability of cervical strain and degenerative 
changes of the spine.

While the July 2003 VA examination report does not reflect a 
clear opinion of etiology of the currently diagnosed cervical 
spine disability, the July 2003 diagnosis of chronic cervical 
strain was based on the history of in-service neck injury.  
In the absence of competent medical evidence to weigh against 
the veteran's claim, the weight of the evidence is at least 
in relative equipoise on the question of whether the 
veteran's currently diagnosed cervical strain and 
degenerative changes of the spine are etiologically related 
to the in-service neck injury.  Resolving reasonable doubt in 
the veteran's favor, the veteran's current cervical strain 
and degenerative changes of the cervical spine were incurred 
in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Paresthesias of the Lower Extremities

Post-service VA treatment records and March 2002 VA joints 
examination report show the veteran's reports of symptoms 
that include radiating low back pain, and a relevant 
diagnosis of lumbar radiculopathy due to degenerative changes 
of the lumbar spine.

A July 2003 VA spine examination report reflects a history of 
in-service back injury while driving a tractor trailer, and 
complaints that included intermittent radiating low back pain 
and paresthesias in both lower extremities.  A July 2003 VA 
neurological examination report reflects a history of in-
service back injury while driving a tractor trailer; 
complaints that included paresthesias in both lower 
extremities; clinical findings that included decreased ankle 
jerk (1+), decreased pinprick, decreased light touch 
sensation, decreased vibration sense, and positive Romberg's 
test in both lower extremities; and a diagnosis of peripheral 
neuropathy of both lower extremities (of unclear etiology).  

The evidence shows a credible report of history and 
complaints by the veteran of radiating low back pain and 
paresthesias in both lower extremities that is consistent 
with clinical findings; a diagnosis of a current disability 
of peripheral neuropathy of both lower extremities; and 
discogenic involvement as well as degenerative arthritis of 
the veteran's service-connected lumbar spine disability.

While the July 2003 VA examination report does not reflect a 
clear opinion of etiology of the currently diagnosed 
paresthesias in both lower extremities, the July 2003 
diagnosis of paresthesias in both lower extremities was based 
on the history of in-service back injury, and was rendered in 
the context of discussion of significant clinical findings 
regarding the lumbar spine.  In the absence of competent 
medical evidence to weigh against the veteran's claim, the 
weight of the evidence is at least in relative equipoise on 
the question of whether the veteran's currently diagnosed 
paresthesias in both lower extremities are etiologically 
related to the service-connected lumbar spine disability.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's currently diagnosed paresthesias in 
both lower extremities are secondary to the service-connected 
lumbar spine disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

Residuals of Cerebral Concussion

Post-service VA treatment records and a March 2002 VA joints 
examination report show the veteran's reports of dizziness 
and intermittent neck pain that radiated to the head.  

A July 2003 VA neurological examination report reflects a 
history of in-service head injury with concussion, and 
headaches and dizziness since service separation; clinical 
findings that included tenderness to the occipital region on 
palpation; and diagnoses of occipital neuralgia and tension 
headaches.  

The evidence of record reflects that the in-service injury at 
the time of the tractor trailer accident included a 
concussion injury to the head.  There are credible reports of 
history of headaches; testimony by the veteran that included 
headaches; and competent medical evidence of current 
disability of occipital neuralgia and tension headaches.  

While the July 2003 VA examination report does not reflect a 
clear opinion of etiology of the currently diagnosed 
occipital neuralgia and tension headaches, the July 2003 
diagnosis of occipital neuralgia and tension headaches was 
based on the history of in-service head injury, as well as a 
history of headaches associated with service-connected 
cervical spine disability.  In the absence of competent 
medical evidence to weigh against the veteran's claim, the 
weight of the evidence is at least in relative equipoise on 
the question of whether the veteran's currently diagnosed 
occipital neuralgia and tension headaches are a residual of 
an in-service concussive head injury.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's current residuals of cerebral concussion, occipital 
neuralgia and tension headaches, were incurred in active 
service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for lumbosacral strain and degenerative 
changes of the lumbar spine is granted. 

Service connection for cervical strain and degenerative 
changes of the cervical spine is granted.

Service connection for paresthesias of the left lower 
extremity is granted.

Service connection for paresthesias of the right lower 
extremity is granted.

Service connection for residuals of cerebral concussion of 
occipital neuralgia and tension headaches is granted.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


